      Case 2:19-cv-00002-BMM-JCL Document 9 Filed 03/04/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

 HOLLI TELFORD,                                       CV 19-2-BU-BMM-JCL

                      Plaintiff,
                                                      FINDINGS AND
                                                      RECOMMENDATION
                vs.

 MONTANA LAND EXCHANGE, M.
 STOSICH, DOES REALTORS OF
 MONTANA LAND EXCHANGE, STAR
 VALLEY RANCH TOWN, DOES
 EMPLOYEES OF TOWN, and U.S.
 BANK,

                      Defendants.

      Plaintiff Holli Telford, proceeding pro se, commenced this action by filing

her complaint and an application requesting leave to proceed in forma pauperis. By

Order entered January 8, 2019, the Court granted her application pursuant to 28

U.S.C. § 1915(a).

      The Court also reviewed Telford’s pleading as required by 28 U.S.C. §

1915(e)(2), and found that, as pled, the pleading failed to state a claim upon which

relief could be granted and, therefore, was subject to dismissal. But the Court

granted Telford an opportunity to file an amended complaint to cure deficiencies

noted by the Court.

                                          1
      Case 2:19-cv-00002-BMM-JCL Document 9 Filed 03/04/19 Page 2 of 2



      Telford’s amended complaint was originally due on February 8, 2019, but

upon Telford’s motion the Court extended the deadline for her amended complaint

until February 28, 2019. Review of the record in this case, however, reflects that

Telford did not file her amended complaint.

      Therefore, for the reasons stated in the Court’s January 8, 2019 Order, IT IS

HEREBY RECOMMENDED that this action be DISMISSED pursuant to 28

U.S.C. § 1915(e)(2)(B)(2) for failure to state a claim upon which relief could be

granted.

      DATED this 4th day of March, 2019.




                                              Jeremiah C. Lynch
                                              United States Magistrate Judge




                                          2
